United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oceanside, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1938
Issued: February 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2012 appellant filed a timely appeal from June 15 and August 10, 2012
merit decisions of the Office of Workers’ Compensation Programs (OWCP), which denied her
injury claim for right carpal tunnel syndrome. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a right carpal tunnel injury in the performance of
duty.
FACTUAL HISTORY
On March 13, 2012 appellant, a 50-year-old mail processing clerk, filed an occupational
disease claim alleging that she developed right carpal tunnel syndrome as a result of using her
1

5 U.S.C. § 8101 et seq.

hands and wrists while boxing mail, scanning parcels and writing passports. She submitted
diagnostic testing that revealed mild-to-moderate, primary sensory, right median
mononeuropathy at the carpal tunnel from Dr. Robert Scott, Board-certified in physical medicine
and rehabilitation.
On June 15, 2012 OWCP denied appellant’s injury claim for failure to establish the
element of causal relationship. It accepted that she performed such work activities as repetitively
boxing mail, scanning parcels, writing passports and entering data on computers, but found that
she submitted insufficient medical opinion explaining how the work activities caused or affected
the diagnosed condition.
On June 29, 2012 appellant requested reconsideration. She resubmitted the diagnostic
study of Dr. Scott together with April and May 2012 progress notes from the physician.
On August 10, 2012 OWCP denied modification of its prior decision. It found that the
medical evidence did not identify her work duties or address whether the work duties caused her
right carpal tunnel syndrome.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. An employee must also
establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7

2

Id. at § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

2

ANALYSIS
OWCP accepted that appellant performed such work activities as repetitively boxing
mail, scanning parcels, writing passports and entering data on computers. Appellant has
established that she experienced a specific event, incident or exposure occurring at the time,
place and in the manner alleged. The question for determination, therefore, is whether the work
activities caused her diagnosed right carpal tunnel syndrome.
Appellant submitted several progress reports and a diagnostic study from Dr. Scott, but
the physician did not identify her work activities or address whether her right carpal tunnel
syndrome was a result of her work activities.8 As the record contains no medical opinion
addressing the issue of causal relationship, she has failed to make a prima facie claim for
benefits. Appellant has not met her burden of proof to establish that she sustained a right carpal
tunnel injury in the performance of duty.
Accordingly, the Board will affirm OWCP’s June 15 and August 10, 2012 decisions
denying her injury claim.
On appeal, appellant has submitted a medical report dated August 31, 2012. This
evidence was not before OWCP when it issued its June 15 and August 10, 2012 decisions. The
Board therefore has no jurisdiction to review this new evidence.9
Appellant may, however, submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
right carpal tunnel injury in the performance of duty. No physician has addressed whether her
specific work activities caused or aggravated her diagnosed right carpal tunnel syndrome.

8

A physician’s opinion on whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors must be based on a complete factual and medical background of the claimant.
To be considered rationalized, a physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty and must be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factors. See Larry D. Dunkin, 56 ECAB 220 (2004).
9

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the August 10 and June 15, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

